       Case 1:19-cv-01677-SKO Document 21 Filed 10/09/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     MONIKA PEREZ,                                   )   CIVIL NO. 1:19-cv-01677-SKO
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                     (Doc. 20)
                                                     )
18                                                   )
                                                     )
19
20
21
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22
     attorneys, and with the approval of the Court, that this action be remanded for further
23
     administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24
     § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25
     administrative law judge (ALJ) to (1) further evaluate the severity of the claimant’s knee and
26
     back impairments at step two of the sequential evaluation process; (2) re-evaluate the medical
27
     evidence of record, including all medical source opinions; (3) as necessary, obtain appropriate
28


                                         STIPULATION TO REMAND
       Case 1:19-cv-01677-SKO Document 21 Filed 10/09/20 Page 2 of 3



 1   medical expert evidence to provide a longitudinal overview and clarify the nature, severity, and
 2   limiting effects of the claimant’s medically determinable physical impairments throughout the
 3   period at issue; (4) in light of the above findings, the ALJ will evaluate the claimant’s maximum
 4
     residual functional capacity and subjective complaints, and obtain supplemental vocational
 5
     expert evidence as necessary; and (5) the ALJ will take any further action needed to complete
 6
     the administrative record, and issue a new decision.
 7
 8
            Respectfully submitted this 8th day of October 2020.
 9
10
                                                  Respectfully submitted,
11
12   Dated: October 8, 2020                       /s/ Jonathan O. Pena*
                                                  (*as authorized via e-mail on October 8, 2020)
13                                                JONATHAN O. PENA
                                                  Attorney for Plaintiff
14
15   DATED: October 8, 2020                       McGREGOR W. SCOTT
                                                  United States Attorney
16                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                          By:     /s/ Ellinor R. Coder
19                                                ELLINOR R. CODER
                                                  Special Assistant U.S. Attorney
20
                                                  Attorneys for Defendant
21
22
                                                     ORDER
23
24          Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence
25   Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (Doc. 20), and
26   for cause shown, IT IS HEREBY ORDERED that the above-captioned action is REMANDED to
27   the Commissioner of Social Security for further proceedings consistent with the terms of the
28   Stipulation to Remand.


                                        STIPULATION TO REMAND
       Case 1:19-cv-01677-SKO Document 21 Filed 10/09/20 Page 3 of 3



 1            The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
 2   Monika Perez and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
 3   administratively close this file.
 4
 5
     IT IS SO ORDERED.
 6
 7   Dated:     October 9, 2020                                  /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         STIPULATION TO REMAND
